Title: To George Washington from Brigadier General Joseph Frye, 18 March 1776
From: Frye, Joseph
To: Washington, George



Sir
Camp in Cambridge March 18th 1776

The ministerial Troops having (yesterday) taken Their departure from Boston will, I presume, occasion the removal of the Continental Army to some distant part of the Continent—And as I find my Self in Such an Infirm State of health as renders me unable to bear the Fatigue of Such March as that Manœvre will require, I cannot think it laudable to continue in the army & Pay of the Continent without being able to merit the Pay by my Service—Therefore take leave to desire I may Resign the Command in the army I have been Honour’d with—And as I am at present unable to Travel, and being one hundred

& forty miles from my Family, I take leave also to request, That my Resignation may take place the eleventh Day of April next. I am your Excellencys most obedt humble Servant

Joseph Frye

